Exhibit 10.1

CURRENT FORM OF STERIS CORPORATION

RESTRICTED STOCK AGREEMENT FOR EMPLOYEES

STERIS CORPORATION

RESTRICTED STOCK AGREEMENT-                     , 20    

This Agreement is between STERIS Corporation (“STERIS”) and Grantee, with
respect to the grant of shares of STERIS restricted stock to Grantee pursuant to
the STERIS Corporation 2006 Long-Term Equity Incentive Plan (the “Plan”).

1. Grant of Restricted Shares. STERIS hereby grants to Grantee, as of the date
(“Date of Grant”) set forth above and in the Acknowledgment and Acceptance Form
accompanying this Agreement (“Acknowledgment”), shares of STERIS restricted
stock as previously disclosed to Grantee and as reflected in the records of
STERIS (“Restricted Shares”), at a value of the closing sales price per share of
STERIS’s Common Shares as of the Date of Grant and as reported on the New York
Stock Exchange Composite Tape, upon and subject to the terms of this Agreement
and the Plan. The Restricted Shares covered by this Agreement shall be issued to
the Grantee effective upon the Date of Grant. The Common Shares subject to this
grant of Restricted Shares shall be registered in the Grantee’s name and shall
be fully paid and nonassessable. Any certificate or other evidence of ownership
shall bear an appropriate legend referring to the restrictions hereinafter set
forth.

2. Documents Delivered with Agreement. STERIS has delivered or made available to
the Grantee, along with this Agreement, the following documents: (a) STERIS’s
Policy Prohibiting the Improper Use of Material Non-Public Information (the
“Policy”); (b) the Plan and its related Prospectus; (c) the Nondisclosure and
Noncompetition Agreement to be entered into between STERIS and Grantee (the
“Nondisclosure Agreement”); (d) the Acknowledgment; and (e) STERIS’s most recent
Annual Report to Shareholders and Form 10-K filed with the US Securities and
Exchange Commission. Acceptance and compliance with these documents is a
condition to the effectiveness of this grant of restricted shares. By accepting
this Agreement or executing the Acknowledgment, the Grantee acknowledges
receipt, review and acceptance of these documents and compliance with their
terms.

3. Restrictions on Transfer of Shares. The Common Shares subject to this grant
of Restricted Shares may not be sold, exchanged, assigned, transferred, pledged,
encumbered or otherwise disposed of by the Grantee, except to STERIS, unless the
restrictions on the Restricted Shares expire or lapse as provided in Section 4
hereof (“Vest” or “Vesting”); provided, however, that the Grantee’s rights with
respect to such Common Shares may be transferred by will or pursuant to the laws
of descent and distribution. Any purported transfer or encumbrance in violation
of the provisions of this Section 3 shall be void, and the other party to any
such purported transaction shall not obtain any rights to or interest in such
Common Shares. STERIS in its sole discretion, when and as permitted by the Plan,
may waive the restrictions on transferability with respect to all or a portion
of the Common Shares subject to this grant of Restricted Shares.

4. Vesting of Restricted Shares. Subject to the terms of this Agreement and the
Plan (including Section 11 thereof, the rules of which shall apply to this
Agreement), all of the Restricted Shares covered by this Agreement shall Vest on
[            ] or, if [            ] is not a trading day on the New York Stock
Exchange, the first trading day thereafter (the day on which the Shares become
nonforfeitable being referred to herein as the “Vesting Date”), provided the
Grantee must remain in the continuous employ of STERIS or a Subsidiary through
the Vesting Date.

5. Forfeiture of Shares. Subject to the terms of this Agreement and the Plan
(including Section 11 thereof, the rules of which shall apply to this
Agreement), the Restricted Shares shall be forfeited if the Grantee violates the
policy, this Agreement, or the Nondisclosure Agreement, or ceases to be employed
by STERIS or a Subsidiary prior to the Vesting Date. In the event of a
forfeiture, the certificate(s) representing the Restricted Shares covered by
this Agreement shall be cancelled.

6. Dividend, Voting and Other Rights. Except as otherwise provided herein, from
and after the Date of Grant, the Grantee shall have all of the rights of a
shareholder with respect to the Restricted Shares covered by this Agreement,
including the right to vote such Restricted Shares and receive any dividends
that may be paid



--------------------------------------------------------------------------------

thereon; provided, however, that any additional Common Shares or other
securities that the Grantee may become entitled to receive pursuant to a stock
dividend, issuance of rights or warrants, stock split, combination of shares,
recapitalization, merger, consolidation, separation, or reorganization or any
other change in the capital structure of STERIS shall be subject to the same or
similar restrictions as the Restricted Shares covered by this Agreement as
determined by STERIS.

7. Retention of Stock Certificate(s) by STERIS. Certificates representing the
Common Shares subject to this grant of Restricted Shares, if any, will be held
in custody by STERIS together with a stock power endorsed in blank by the
Grantee with respect thereto, until those shares shall vest in accordance with
Section 4.

8. Compliance with Law. Notwithstanding any other provision of this Agreement,
STERIS shall not be obligated to issue any Common Shares pursuant to this
Agreement if the issuance thereof would result in a violation of any applicable
law.

9. Employment. For purposes of this Agreement, the continuous employment of the
Grantee with STERIS or a Subsidiary shall not be deemed to have been
interrupted, and Grantee shall not be deemed to cease being an employee of
STERIS or Subsidiary, by reason of (i) the transfer of his or her employment
among STERIS and its Subsidiaries or (ii) a leave of absence not to exceed 12
months approved in writing by a duly elected officer of STERIS.

10. Certain Determinations. Application, violation, or other interpretation of
the terms of this Agreement, the Plan, the Nondisclosure Agreement, the Policy,
any Prior Agreement, or any STERIS policy shall be determined by the Board or
the Chief Executive Officer or his delegatee or delegatees, if applicable, in
their sole discretion, and such determination shall be final and binding on the
Grantee.

11. Termination of the Plan; No Right to Future Grants; No Right of Employment;
Extraordinary Item of Compensation. By entering into this Agreement, the Grantee
acknowledges: (a) that the Plan is discretionary in nature and may be suspended
or terminated by STERIS at any time; (b) that each grant of Restricted Shares is
a one-time benefit which does not create any contractual or other right to
receive future grants of Restricted Shares, or benefits in lieu of Restricted
Shares; (c) that all determinations with respect to any such future grants,
including, but not limited to, the times when the Restricted Shares shall be
granted, the number of shares subject to each grant of Restricted Shares, and
the time or times when the Restricted Shares shall become nonforfeitable, will
be at the sole discretion of STERIS; (d) that the Grantee’s participation in the
Plan shall not create a right to further employment with the Grantee’s employer
and shall not interfere with the ability of the Grantee’s employer to terminate
the Grantee’s employment relationship at any time with or without cause;
(e) that the Grantee’s participation in the Plan is voluntary; (f) that the
value of the Restricted Shares is an extraordinary item of compensation which is
outside the scope of the Grantee’s employment contract, if any; (g) that the
Restricted Shares are not part of normal and expected compensation for purposes
of any other employee benefit plan or program of STERIS, including for purposes
of calculating any severance, resignation, redundancy, end of service, bonus,
long-service, pension or retirement benefits or similar payments; (h) that the
right to Vesting of the Restricted Shares ceases upon termination of employment
for any reason except as may otherwise be explicitly provided in the Plan or
this Agreement; (i) that the future value, if any, of the restricted shares is
unknown and cannot be predicted with certainty; and (j) that, where the
Grantee’s employer is a Subsidiary or affiliate of STERIS, the Restricted Shares
have been granted to the Grantee in the Grantee’s status as an employee of such
Subsidiary or affiliate and the terms of this Agreement can be modified by
STERIS to facilitate the issuance and administration of the award and can in no
event be understood or interpreted to mean that STERIS is the Grantee’s employer
or that the Grantee has an employment relationship with STERIS.

12. Employee Data Privacy. By entering into the Agreement, and as a condition of
this award of Restricted Shares, the Grantee consents to the collection, use and
transfer of personal data as described in this Section 12. The Grantee
understands that STERIS and its Subsidiaries hold certain personal information
about the Grantee, including, but not limited to, the Grantee’s name, home
address and telephone number, date of birth, social insurance number, salary,
nationality, job title, any shares of stock or directorships held in STERIS,
details of all Restricted Shares or other entitlement to shares of stock
awarded, canceled, exercised, vested, unvested or



--------------------------------------------------------------------------------

outstanding in the Grantee’s favor, for the purpose of managing and
administering the Plan (“Data”). The Grantee further understands that STERIS
and/or its Subsidiaries will transfer Data among themselves as necessary for the
purposes of implementation, administration and management of the Grantee’s
participation in the Plan, and that STERIS and/or its Subsidiaries may each
further transfer Data to any third parties assisting STERIS in the
implementation, administration and management of the Plan (“Data Recipients”).
The Grantee understands that these Data Recipients may be located in the
Grantee’s country of residence, the European Economic Area, and in countries
outside the European Economic Area, including the United States. The Grantee
authorizes the Data Recipients to receive, possess, use, retain and transfer
Data in electronic or other form, for the purposes of implementing,
administering and managing the Plan, including any transfer of such Data, as may
be necessary or appropriate for the administration of the Plan and/or the
subsequent holding of shares of stock on the Grantee’s behalf, to a broker or
third party with whom the shares acquired on exercise may be deposited. The
Grantee understands that he or she may, at any time, review the Data, require
any necessary amendments to it or withdraw the consent herein by notifying
STERIS in writing. The Grantee further understands that withdrawing consent may
affect the Grantee’s ability to participate in the Plan, at the sole discretion
of the Board or the Chief Executive Officer or its delegatee or delegatees.

13. Relation to Plan. This Agreement is subject to the terms and conditions of
the Plan. In the event of any inconsistency between the provisions of this
Agreement and the Plan, the Plan shall govern. All terms used herein with
initial capital letters and not otherwise defined herein that are defined in the
Plan shall have the meanings assigned to them in the Plan.

14. Amendments. Any amendment to the Plan shall be deemed to be an amendment to
this Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment shall have a material adverse effect on the rights of
the Grantee under this Agreement without the Grantee’s consent.

15. Severability. If any provision of this Agreement or the application of any
provision hereof to any person or circumstances is held invalid or
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid or unenforceable shall be reformed to the
extent (and only to the extent) necessary to make it enforceable and valid while
accomplishing the most similar purpose.

16. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal substantive laws of the State of Ohio, without
giving effect to any principle of law that would result in the application of
the law of any other jurisdiction. Any unresolved dispute shall be submitted
exclusively to the jurisdiction of the courts of Lake County, Ohio.

17. Miscellaneous. Nothing contained in this Agreement shall be understood as
conferring on Grantee any right to continue as an employee of STERIS or any
Subsidiary or affiliate. STERIS reserves the right to correct any clerical,
typographical, or other error in this Agreement or otherwise with respect to
this grant. This Agreement shall inure to the benefit of and be binding upon its
parties and their respective heirs, executors, administrators, successors, and
assigns, but the Restricted Shares shall not be transferable by Grantee other
than as provided in Section 17 of the Plan.

STERIS has caused this Agreement to be executed on its behalf by its duly
authorized officer, and Grantee has entered into this Agreement and accepted all
terms and conditions thereof by electronic acceptance and/or by the signed
Acknowledgment, either of which has the same force and binding effect as if this
Agreement were physically signed by Grantee, all as of the Date of Grant.

 

STERIS Corporation     Grantee

By:

 

 

[Name:]

[Title:]

    Signature by electronic acceptance and/or execution of the Acknowledgment
and Acceptance form